      8:19-cv-02665-JD         Date Filed 07/26/21        Entry Number 170         Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                             ANDERSON/GREEWOOD DIVISION

Terron Gerhard Dizzley,                    )           C/A No. 8:19-cv-02665-JD
                                           )
                      Plaintiff,           )
                                           )
               vs.                         )                OPINION & ORDER
                                           )
Sgt. Pate, MS. Green, Officer John K.      )
Brown, Off. Thorn, Ms. Brown, Off.         )
Cleveland, Off. Martin, Ms. Jackson,       )
Officer Nethertan, Officer Parish, Officer )
Smith, Warden Anabinet, Regional Director )
Davis, Reginald L. Weston, Miracle D.      )
Davenport, Brittany M. Livingston,         )
Sgt Anderson, Sgt Livingston, Off Wesson, )
                                           )
                                           )
                      Defendants.          )
____________________________________)

       This matter is before the court with the Report and Recommendation (“Report and

Recommendation” or “Report”) of United States Magistrate Jacquelyn D. Austin made in

accordance with § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) of the District of South

Carolina. 1 Terron Gerhard Dizzley (“Plaintiff” or “Dizzley”), proceeding pro se, seeks damages

based on alleged civil rights violations pursuant to 42 U.S.C. § 1983 and alleged violations of the

his Eighth and Fourteenth Amendment rights, arising out of alleged retaliation because of

grievances filed by Dizzley, excessive force employed by some of the defendants against him, and

exposure of Plaintiff to biohazardous conditions, while incarcerated at the Broad River




1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).
                                                   1
       8:19-cv-02665-JD         Date Filed 07/26/21       Entry Number 170          Page 2 of 7




Correctional Institution (“Broad River”) of the South Carolina Department of Corrections

(“SCDC”).

        Dizzley filed this action on September 16, 2019, alleging violations of his constitutional

rights pursuant to 42 U.S.C. § 1983. 2 (DE 1.) The Defendants with the exception of Officer Brown

(collectively “Defendants”) filed a motion for summary judgment on May 12, 2021. (DE 77.) By

Order of this Court on the same day, pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th

Cir.1975), Plaintiff was advised of the summary judgment/dismissal procedure and the possible

consequences if he failed to respond adequately. (DE 77.) Plaintiff filed a response in opposition

on October 13, 2020. (DE 151.) Defendants filed a reply on October 20, 2020. (DE 155.)

Thereafter, Plaintiff filed a second response in opposition on November 17, 2020 (DE 156), and

Defendants filed a second reply on November 19, 2020 (DE 158). For the reasons set forth below,

the Court adopts the Report and Recommendation and orders that Defendants’ motion for

summary judgment be granted and Plaintiff’s case dismissed.

                                          BACKGROUND
        A full recitation of facts is set forth in the Report and Recommendation. However, the

following simplification of facts is sufficient for the matters addressed herein. According to

Plaintiff, he was moved to Broad River on April 28, 2019. (DE 1, p. 2.) Based on these allegations,

Plaintiff contends that his Eighth Amendment rights were violated because he was placed in

unsanitary living conditions and that his First Amendment rights were violated because he was

placed in these living conditions in retaliation for filing grievances. (DE 1, p. 12; 1-3, pp. 17–18,



2
        Plaintiff initiated this action by filing a handwritten document that he titled an “Order To Show
Cause For A Temporary Restraining Order[] and A Preliminary Injunction.” (DE 1, p. 1.) The Court
directed Plaintiff to complete the Court’s standard complaint form, and Plaintiff subsequently submitted
the standard complaint form along with additional pages and a filing that he titled an “Amendment To
Temporary Restrain[in]g Order,” which were added as attachments to his original filing (DE 1-3; 1-6.)

                                                   2
      8:19-cv-02665-JD         Date Filed 07/26/21       Entry Number 170         Page 3 of 7




27, 29–30.) Plaintiff asserts that Thorn, Martin, and Weston failed to protect him and that

Cleveland used excessive force in violation of Plaintiff’s Eighth Amendment rights. (DE 1-3, pp.

20, 24.) Plaintiff further contends that Officer Brown violated his Eighth Amendment rights by

threatening and harassing Plaintiff. (DE 1-3, p. 31.) Plaintiff alleges that his constitutional rights

were violated by the conditions in the Monicello and Wateree dorm units; specifically, the smell

of marijuana, tobacco, crack, and “meth ice” smoke; gangs running the dorms; lack of officer

supervision; and lack of access to showers. (DE 1-3, pp. 34–36.) Plaintiff also asserts that the

practices of the classification workers are unconstitutional; that he was held in lockup in retaliation

for filing grievances (DE 1-3, pp. 41–42); and that inmates have no adequate and fair grievance

system (DE 1-3, p. 42). For his injuries, Plaintiff contends he suffered emotional distress, vomiting

sickness, and an injured shoulder and wrist. (DE 1-3, p. 45.) He seeks $1,000,000 in compensatory

damages, $250,000 in punitive damages, a jury trial, costs, and injunctive relief. (DE 1-3, 44.)

                                           DISCUSSION

       The Report and Recommendation issued on April 14, 2021, recommends that the

Defendants’ motion for summary judgment be GRANTED and that Officer Brown be dismissed

without prejudice for failure to timely serve him. (DE 161.) Plaintiff filed objections to the Report

and Recommendation on May 27, 2021, although no specific objections were made to the

dismissal of Officer Brown. (DE 166.) Defendants filed a reply on June 8, 2021. (DE 169.)

       Objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate

review, if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n. 4 (4th Cir. 1984). “The Supreme Court has expressly upheld the validity of

such a waiver rule, explaining that ‘the filing of objections to a magistrate's report enables the

district judge to focus attention on those issues -- factual and legal -- that are at the heart of the

                                                  3
         8:19-cv-02665-JD     Date Filed 07/26/21       Entry Number 170        Page 4 of 7




parties’ dispute.’” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (2005) (citing

Thomas v. Arn, 474 U.S. 140 (1985) (emphasis added)). In the absence of specific objections to

the Report and Recommendation of the magistrate judge, this court is not required to give any

explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983).

         Upon review, the court finds that many of the Petitioner’s objections are non-specific,

unrelated to the dispositive and/or at the heart of disputed portions of the Report and

Recommendation, or merely restate his arguments.           However, the court has identified the

following specific objections, which will be addressed herein. First, Defendant objects the Report

and Recommendation on the grounds that the Magistrate Judge erred in reporting that “Plaintiff

failed to provide anything to the Court beyond his own conclusory statements that his cellmates

had health conditions that posed any substantial risk to him” because Plaintiff alleged that

Defendants had “actual knowledge” of Plaintiff’s exposure to blood and biohazardous materials.

(DE 166, pp. 6-7.) The Eighth Amendment “does not mandate comfortable prisons, and only those

deprivations denying the minimal civilized measure of life’s necessities are sufficiently grave to

form the basis of an Eighth Amendment violation.” Wilson v. Seiter, 501 U.S. 294, 298 (1991).

A review of the record supports the Magistrate’s recommendation. Plaintiff failed to provide any

evidence to establish that he has been subjected to the type of extreme deprivations that satisfy the

components of an Eighth Amendment claim because Plaintiff has failed to provide anything to the

Court beyond his own conclusory allegations that his cellmates had health conditions that posed a

substantial risk to him. Equally, the Report and Recommendation noted instances where Plaintiff




                                                 4
       8:19-cv-02665-JD          Date Filed 07/26/21         Entry Number 170           Page 5 of 7




provided affidavits and other documents related to other claims raised by Plaintiff. 3 Therefore,

the Court finds this objection unpersuasive.

        Next, Defendant merely restates his failure to protect arguments against Defendants Officer

Smith, Sgt. Anderson, Officer Netherton, Officer Parrish, and Captain Livingston, stating that they

had “actual knowledge” that Plaintiff was exposed to blood and urine when Thrower was violently

ill. An inmate must show that the prison official had a “sufficiently culpable state of mind,” which,

in this context, consists of “deliberate indifference to inmate health or safety.” Farmer v. Brennan,

511 U.S. 825, 834 (1994) (internal quotation marks omitted); see Odom v. SCDC, 349 F.3d 765,

770 (4th Cir. 2003). This subjective inquiry requires “evidence suggesting that the prison official

had actual knowledge of an excessive risk to the plaintiff’s safety.” Danser v. Stansberry, 772

F.3d 340, 347 (4th Cir. 2014). Accordingly, given the standard of deliberate indifference the

Plaintiff must meet, this argument equally fails.

        Defendant also objects to the Report and Recommendation on equal protection grounds;

however, Plaintiff misconstrues the law and cites to Patel v. County of Orange, 2019 WL 4238875,

stating that “Plaintiff is entitled to the same ruling” because his case is “strikingly similar both




3
         Plaintiff submitted 87 pages of supporting documents with his initial response in opposition (DE
151-1) and 10 pages of supporting documents with his second response in opposition (DE 156-1); however,
many of these documents relate to Plaintiff’s unexhausted failure-to-protect and excessive-force allegations
or to claims that are not raised in this case, for example: DE 151-1 at 2–3 (Plaintiff’s affidavit regarding
being moved from lockup to the character dorm in October 2019), 25 (another inmate’s affidavit stating he
observed Cleveland dragging Plaintiff), 26–30 (other inmates’ affidavits stating they were assaulted by
various officers), 31 (another inmate’s affidavit regarding Thorn, Weston, and Martin’s failure to protect
Plaintiff), 34–36 (Plaintiff’s affidavit regarding being assigned to a cell with Kevan Parker in November
2019), 40–41 (Parker’s affidavit about cell assignments), 46–58 (emails between Plaintiff’s mother and
prison officials about Plaintiff’s property and Officer Millhouse); DE 156-1 at 5–10 (Plaintiff moved to
amend his complaint to add claims related to the conditions of his confinement when he was released from
lockup in October 2019; the refusal to provide him with new socks, clothes, towels, mattress, pillow,
blanket, and other items; and Officer Millhouse’s refusal to help him after he complained to her about his
living conditions and fear for his life and refusal to allow him to return to his law library job or allow him
enough time in the law library, but the Court denied Plaintiff’s motions to amend the Complaint).
                                                      5
       8:19-cv-02665-JD          Date Filed 07/26/21         Entry Number 170           Page 6 of 7




factual[ly] and legally.” (DE 166, p. 8.) Similarity between cases is not the standard under an

equal protection claim; 4 therefore, this objection is overruled.



        Finally, Plaintiff claims his failure to exhaust administrative remedies arises out of the

Court’s Order requiring him to put the Complaint in proper form. Plaintiff misconstrues the reason

he was directed to put the Complaint in proper order before exhausting his administrative remedies.

(DE 166, p. 12.) The record shows Plaintiff initiated this action by filing a handwritten document

that he titled an “Order To Show Cause For A Temporary Restraining Order[] and A Preliminary

Injunction.” (DE 1, p. 1.) The Court directed Plaintiff to complete the Court’s standard complaint

form (DE 7, p. 3; 13, p. 3.) Plaintiff subsequently submitted the standard complaint form along

with additional pages and a filing that he titled an “Amendment To Temporary Restrain[in]g

Order,” which were added as attachments to his original filing. 5 (DE 1-3; 1-6.) Notwithstanding

Plaintiff’s argument, exhaustion is defined by each prison’s grievance procedure; a prisoner must

comply with his prison’s grievance procedure to exhaust his administrative remedies. Jones v.

Bock, 549 U.S. 199, 218 (2007). “Proper exhaustion demands compliance with an agency’s

deadlines and other critical procedural rules . . . .” Woodford v. Ngo, 548 U.S. 81, 90 (2006).

Plaintiff concedes he did not exhaust his administrative remedies prior to filing the instant

litigation; therefore, his objection is without merit.



4
         The Fourteenth Amendment's equal protection clause states, in relevant part, that “[n]o State shall
... deny to any person within its jurisdiction the equal protection of the law.” U.S. Const. amend. XIV, § 1.
The Clause requires that similarly-situated individuals be treated alike. City of Cleburne v. Cleburne Living
Ctr., Inc., 473 U.S. 432, 439, 105 S.Ct. 3249 (1985). Under an Equal Protection analysis, courts generally
hold that “legislation is presumed to be valid and will be sustained if the classification drawn by the *303
statute is rationally related to a legitimate state interest.” Giarratano v. Johnson, 521 F.3d 298, 302–03 (4th
Cir. 2008) (citing City of Cleburne at 440, 105 S.Ct. 3249) (emphasis added). In the instant case, there is
no such legislation at issue.
5
       The Magistrate construed the facts in this matter by compiling Plaintiff’s original filing and the
completed standard complaint form, and this Court does as well. (DE 1, pp. 1-3.)
                                                      6
      8:19-cv-02665-JD        Date Filed 07/26/21       Entry Number 170         Page 7 of 7




       Accordingly, after review, the Court finds that Defendant’s objections are without merit,

and the Court adopts the Report and Recommendation and incorporates it herein by reference.

       It is, therefore, ORDERED that Defendants’ Motion for Summary Judgment is granted,

and this case is dismissed. Further, Officer Brown is dismissed without prejudice for failure to

timely serve him.

       IT IS SO ORDERED.




July 26, 2021
Greenville, South Carolina




                              NOTICE OF RIGHT TO APPEAL


       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  7
